DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 4, 6, 7, 9-11, 13, and 15-22, as amended 11 January 2021, are currently pending.  Claims 2, 5, 8, 12, and 14 are canceled.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 11, 13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (“3D printed porous media columns with fine control of column packing morphology”) in view of Schabron et al. (US 8,241,920).
Regarding claims 1, 3, and 4, Fee discloses a device for separation comprising a porous monolithic moulding as a sorbent (abstract).  The moulding has been produced from a thermoplastic polymer by means of a 3D printing process (abstract; acrylonitrile-butadiene-styrene).  The device may also include a cladding that is printed together with the sorbent (§2, pg. 19, col. 2, para. 1 – porous core and column walls printed together; §3, pg. 23, col. 1, para. 1-2).  Fee discloses that the device may be utilized as a chromatography column (abstract; §2, pg. 19, col. 2, para. 1-5; §3, pg. 23, col. 1, para. 1-2).
Regarding claims 1, 3, and 4, while Fee discloses that the moulding may be produced from a thermoplastic polymer, such as acrylonitrile-butadiene-styrene (abstract), the reference does not explicitly disclose that the thermoplastic polymer is one of those listed in claim 1, or PEEK or polyphenylene sulfide.  Fee does disclose, however, that the 3D printing method used to form the 
A vast number of materials are known in the art as being suitable for the production of separation materials and supports.  For example, Schabron discloses a stationary phase material, either in the form of a lattice or packing material, which may be formed from substantially inert substances such as PEEK or polyphenylene sulfide (C4/L1-12; L21-37).  Alternatively, chemically interactive stationary phases may be utilized as well (C4/L32-48).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a material such as PEEK or polyphenylene sulfide for the thermoplastic polymer of Fee, as suggested by at least Schabron, since doing so amounts to nothing more than the selection of a known stationary phase material for separations which may be utilized in lattice or packed formats to achieve a predictable result.  Both PEEK and polyphenylene sulfide have melting points exceeding 150°C.
Regarding claim 11, Fee discloses that the monolithic moulding is columnar and the cladding is a tube that surrounds the moulding on at least the column wall (§2, pg. 19, col. 2, para. 1-5 – porous core and column walls printed together).
Regarding claim 13, Fee discloses that the monolithic moulding is suitable for the production of chromatography columns (abstract; §1) and may be functionalized for the chromatographic separation of substances (pg. 22, col. 2, para. 5 – pg. 23, col. 1, para. 2).  Therefore, it would be obvious to one having ordinary skill in the art to use the monolithic moulding of modified Fee in a method of chromatographically separating at least two substances.  
Regarding claim 17, while Fee discloses that the moulding may be produced from a polymer material having a precisely defined packing morphology (abstract), the reference does not explicitly define the pore volume and surface area of the monolithic moulding.  Fee does disclose, however, that the 3D printing method used to form the monolithic moulding may be used to form porous media 
As the mass transfer, fluid distribution, and back pressure of the packed column are variables that can be modified, among others, by adjusting said pore volume and surface area, the total pore volume and surface area of the monolithic moulding would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed total pore volume and surface area cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the total pore volume and surface area in the apparatus of  modified Fee to obtain the desired level of mass transfer, fluid distribution, and back pressure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 21, Fee discloses that the monolithic moulding may have a diameter of 1.6 cm and a length of about 1 cm (based on total bed volume of 2 mL and internal diameter of 1.6 cm), wherein the cladding has a thickness of about 2 mm (§2, pg. 19, col. 2, para. 5).
Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (“3D printed porous media columns with fine control of column packing morphology”) and Schabron et al. (US 8,241,920), as applied to the claims above, and further in view of Doughty et al. (US 2005/0211100).
Regarding claims 6, 7, 18, and 19, modified Fee discloses all of the claim limitations as set forth above.  While Fee discloses that the moulding may be produced from a thermoplastic polymer, the 
Further, it is well-known in the art of separations to utilize organic stationary phase materials with additives therein to enhance or alter performance of the stationary phase.  For example, Doughty discloses shaped composite adsorbent materials which include a substrate having an adsorbent component immobilized thereon (abstract).  The substrate may be shaped into a cylinder or other form ([0008]) and may include materials such as ABS, polyesters, or polyamides ([0021]).  Doughty discloses that the substrate material should be selected so as to be suitable for the temperatures required by a given application ([0022]).  Adsorbent materials, such as activated carbons, silica, zeolites, alumina, or ion exchange resins may be incorporated into the substrate material ([0024]; silica reading on claims 18, 19).  The composite adsorbent material is suitable for removing contaminants from gas or liquid streams ([0003], [0007]) and provides advantages of high adsorption capacity, low pressure drop, and fast adsorption kinetics ([0006]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate an additive or separation effector, such as activated carbon, silica, zeolite, alumina, or ion exchange resin, into the thermoplastic polymer of Fee, as suggested by at least Doughty, since doing so will provide a composite material suitable for the removal of contaminants from fluid streams and which provides a high adsorption capacity and fast adsorption kinetics.
Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (“3D printed porous media columns with fine control of column packing morphology”) and Schabron et al. (US 8,241,920), as applied to the claims above, and further in view of Hosoya et al. (US 2009/004511).
claims 9, 10, and 16, Fee discloses all of the claim limitations as set forth above.  While Fee discloses that the moulding may be produced from a polymer material having a precisely defined packing morphology (abstract), the reference does not explicitly state that the moulding may include a bimodal or oligomodal pore distribution including macropores and mesopores.  Fee does disclose, however, that the 3D printing method used to form the monolithic moulding may be used to form porous media having a wide range of controlled geometry elements (pg. 22, col. 2, para. 5 – pg. 23, col. 1, para. 2).
Monolithic, porous separation materials having bimodal pore distributions are widely known in the art.  For example, Hosoya discloses porous polymer materials having bimodal pore distributions that are useful for chromatographic separations (abstract, [0002]).  Hosoya teaches that the monolithic material may include macropores having a size of at least 50 nm to 10,000 nm, preferably 500 nm -5000 nm, and mesopores having a size between 2 nm and 50 nm ([0036]; [0100]).  The structure of such a porous polymeric material provides superior separation capacity when used in a liquid chromatography column ([0026]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to form a monolithic material having a bimodal pore structure including both macropores and mesopores in the device of Fee, as suggested by at least Hosoya, since doing so will be expected to provide superior separation capacity and since Fee suggests that the 3D printing method may be used to form precise, controlled geometry within the moulding. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari.
Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (“3D printed porous media columns with fine control of column packing morphology”) and Schabron et al. (US 8,241,920), as applied to the claims above, and further in view of Petro et al. (US 2006/0054543).
Regarding claim 15, Fee discloses all of the claim limitations as set forth above.  While Fee discloses that the monolithic moulding is suitable for the production of chromatography columns (abstract; §1) and may be functionalized for the chromatographic separation of substances (pg. 22, col. 2, para. 5 – pg. 23, col. 1, para. 2), the reference does not explicitly disclose that such separations may occur at temperatures above 30°C.
Petro discloses liquid chromatography techniques that utilize temperature gradients to optimize separation (abstract).  Through the use of a chromatographic system that enables rapid changes in temperature, separations may be optimized depending on sample crystallinity and chemical compositions ([0014]).  Separations may occur in the range of -15°C to 180°C ([0089]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to use the chromatographic column of Fee for a chromatographic separation of substances in a system that enables rapid temperature changes, such as up to separation temperatures of about 180°C, as suggested by at least Petro, since doing so will allow for optimization of separation conditions depending on sample composition and crystallinity.
Regarding claim 22, Fee discloses all of the claim limitations as set forth above.  Fee discloses that the monolithic moulding is suitable for the production of chromatography columns (abstract; §1) and may be functionalized for the chromatographic separation of substances (pg. 22, col. 2, para. 5 – pg. 23, col. 1, para. 2).  Therefore, it would be obvious to one having ordinary skill in the art to use the monolithic moulding of modified Fee in a method of chromatographically separating at least two substances.  

For example, Petro discloses that liquid chromatographic techniques are well known in the art ([0004]).  Various techniques include application of a sample to a column, followed by elution with a mobile phase gradient in order to separate the compounds based on their relative interactions with the stationary phase ([0004]-[0012]).
Because Fee teaches that the may be functionalized for the chromatographic separation of substances and Petro establishes that it is well known in that chromatographic separations include steps of applying a sample containing substances to be separated to a column, and then rinsing with an eluent, wherein the substances are retained to different extents on the column during treatment with the eluent so that the substances are eluted successively and thus separated, it would have been obvious to perform such steps in the method of chromatographic separation suggested by Fee.  These steps amount to nothing more than the use of a known column disclosed as suitable for chromatographic separations in a known, generic method of chromatographic separation in order to achieve a predictable result – the separation of substances.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (“3D printed porous media columns with fine control of column packing morphology”) and Schabron et al. (US 8,241,920), as applied to the claims above, and further in view of Braithwaite et al. (“High performance liquid chromatography”).
claim 20, modified Fee discloses all of the claim limitations as set forth above.  While Fee discloses that the monolithic moulding may be functionalized to enable ligand attachment for the chromatographic separation of substances (pg. 22, col. 2, para. 5 – pg. 23, col. 1, para. 2), the reference does not explicitly disclose that separation effectors may be covalently bonded to the moulding wherein the separation effectors have one of the structures defined by claim 20.
Such structures are widely known in the art of chromatography as suitable functional groups for the separation of substances on a chromatography column.  For example, Braithwaite discloses various modes of chromatography and suitable sorption mechanisms (pg. 260-267).  The reference teaches that quaternary ammonium groups are frequently employed in ion exchange chromatography (§6.2.3) and that biochemical ligands suitable for separation of biomolecules may be covalently attached to the support in affinity chromatography (§6.2.6).  Further, chiral radicals may be covalently bound to the stationary phase to perform chiral chromatography (§6.2.7).
Given Fee’s teaching that the monolithic moulding may be functionalized to enable ligand attachment for chromatographic separations, it would have been obvious to one having ordinary skill in the art at the time of the invention to select ion exchange ligands such as quaternary ammonium groups, affinity ligands such as biomolecules, or chiral radicals for covalent attachment to the monolithic moulding of Fee, as suggested by at least Braithwaite, since doing so amounts to nothing more than the selection of known ligand options for chromatographic stationary phases to achieve a predictable result.   One having ordinary skill in the art would be motivated to select the type of ligand most appropriate for the desired separation mechanism and substances to be separated.
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Fee is only directed to the use of acrylonitrile-butadiene-styrene polymer as a column building material and makes no mention of other materials that could be useful for 3D printing of chromatography columns.  Applicant argues that there is no motivation or guidance provided by Fee that would lead one in the art to select polyether ether ketone (PEEK) or polyphenylene sulfide (PPS).  Applicant argues that PEEK and PPS are surprisingly effective as 3D printed materials which can be further used as a chromatographic sorbent and that these advantages are not suggested by Fee.
This argument is not persuasive.  Although Fee is primarily directed to the use of ABS for the 3D printing, the reference explicitly acknowledges that this material was only picked due to rapid prototyping constraints and that “[c]learly, an ideal chromatographic media would comprise finer-resolution elements…, a functionalizable surface…, resistance to swelling/shrinkage in common chromatographic solvents, and porous materials to maximize adsorption capacity” (pg. 22-23).  
Contrary to applicant’s argument that Fee “is silent with regards to what characteristics or properties would make polymers suitable for 3D printing of chromatography columns,” the reference explicitly identifies these characteristics (a functionalizable surface, resistance to swelling/shrinkage in common chromatographic solvents, etc.) and teaches the use of a thermoplastic polymer for the 3D printing.  ABS is a thermoplastic polymer. This is not disputed in the art and this property is immediately recognizable to any person of skill in the art.  Further, additive manufacturing is heavily reliant on thermoplastic polymers.  This fact is widely accepted in the art and evidence of this may be found in NIST 8059, “Materials Testing Standards for Additive Manufacturing of Polymer Materials,” which discusses these materials (pg. 6-7) (cited and included with the PTO-892 mailed 28 August 2020).  The chart on page 7 of the NIST publication indicates that a survey of users found that over 40% of materials used for additive manufacturing were thermoplastic polymers (other options being metal powders or photopolymers).

Schabron is therefore relied upon for teaching various options of stationary phase materials that are known in one in the art – including thermoplastic polymers of PEEK and PPS.  As explained in the Final Rejection, Schabron specifically teaches that these materials are substantially inert (and therefore would provide resistance to undesirable interactions in common chromatographic solvents, as desired by Fee), but also implies that they may be modified to provide a chemically interactive surface for separations (as also desired by Fee).  Therefore, the prior art documents provide explicit motivation to one in the art to consider use of PPS or PEEK for the 3D printed column structure and packing of Fee.  These benefits identified by the prior art appear to substantially overlap with those discussed by applicant.  
With respect to applicant’s argument that Fee does not suggest these alternative materials, applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, both PEEK and PPS are well-known material for additive manufacturing as they are capable of performing at high temperatures and offer strong chemical resistance.  One of ordinary skill in the art of additive manufacturing and considering alternative thermoplastic materials from ABS would be implicitly aware of these features and benefits of PEEK and PPS. See at least NIST 8059, “Materials 
Applicant has suggested that selection of PPS or PEEK for the thermoplastic polymer used in the 3D printed device of the claimed invention would not be foreseeable from the prior art, but fails to address the evidence of record that these materials are widely known for use in 3D printing – so much so that they have been incorporated into an NIST standards guide for additive manufacturing.  
Finally, applicant is reminded that the obviousness rejection is presented in the context of a person of ordinary skill in the art.  The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (1) "type of problems encountered in the art;" (2) "prior art solutions to those problems;" (3) "rapidity with which innovations are made;" (4) "sophistication of the technology; and" (5) "educational level of active workers in the field." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995). "In a given case, every factor may not be present, and one or more factors may predominate." Id. See also Custom Accessories, Inc. v. Jeffrey-Allan Indust., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
While the NIST publication may not be relied upon directly within the body of the rejection itself, it is evidence of the level of ordinary skill in the art of additive manufacturing at or around the time the invention was made.  
Regarding the method claims 13, 15, and 22, applicant argues that Fee does not disclose a separation, only a shift in residence times.
This argument is not persuasive as the rejection does not assert that Fee actively discloses a separation being performed and instead relies upon an obviousness rationale. Fee explicitly suggests that the material can be used for a chromatographic separation of substances.  Fee teaches that the material is suitable for the production of chromatography columns (abstract; §1) and may be functionalized for the chromatographic separation of substances (pg. 22, col. 2, para. 5 – pg. 23, col. 1, para. 2).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the monolithic moulding of modified Fee in a method of chromatographically separating at least two substances.  The rejection of claims 15 and 22 rely on additional, secondary references to supply details of chromatographic separation methods.
Applicant argues that Schabron only discusses PEEK and PPS in the context of substantially inert stationary phases and not as chemically interactive phases.  
This argument is not persuasive as it overlooks broader teachings and suggestions of the reference.  While Schabron discloses some inert embodiments, the reference also explicitly states that the stationary phase materials may be not substantially inert and may be chemical interactive (C4/L32-42).  A standard reading of this passage would suggest to one in the art that modifications may be made to those materials already listed to render them not substantially inert.  
claim 1, there is no recitation or requirement of a chemically interactive surface on the PEEK or PPS material in claim 1.  The claim merely requires a monolithic moulding produced from a thermoplastic material of the options listed, and the overall device is merely intended for “substance separation.” Therefore, arguments regarding any particular level of chemical interactivity of the moulding are not commensurate with the scope of the claim.
Applicant argues that Doughty fails to disclose a thermoplastic polymer comprising additives and fails to disclose chromatographic columns.  Applicant argues that the references teaches that adsorbent may be immobilized as a layer on the substrate adhesive portion, rather than immobilized within the substrate and does not disclose a chromatographic column. 
This argument is not persuasive.  Although applicant argues that claim 1 specifies that the device is a chromatography column, the claim overall is directed to a device for substance separation and does not include any structural features that would provide further meaning to the functional term “chromatography” as it relates to a column.  Therefore, the functional modifier (chromatography) appears to be an intended use of the column, and not incorporating any further structural elements to the device.  The composition of the porous monolithic moulding is fully defined by the features recited in the claims.  Thus, a column structure that contains such a moulding would appear to be a “chromatography column” as recited by the applicant.  
As cited in the rejections above, both Fee and Doughty are directed to devices for substance separation and both Fee and Doughty include support media comprising thermoplastic polymers.  Doughty discloses that the thermoplastic polymer may be modified with an adhesive to immobilize additives onto the polymer.

    PNG
    media_image1.png
    108
    449
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    426
    media_image2.png
    Greyscale

  Therefore, the reference teaches that the thermoplastic polymer may comprise additives in the same manner as is claimed.  The claims do not require an additive immobilized within the substrate.  Applicant seems to be arguing that immobilization of the adsorbent to the substrate via an adhesive is distinct from immobilization of the adsorbent directly to the substrate, but the mechanism of immobilization to add an adsorbent to the substrate is irrelevant to the claimed subject matter.  Whether the adsorbent is immobilized onto a substrate directly or through an adhesive, the final product would include a substrate comprising an adsorbent.  Claim 6 only requires that the “thermoplastic polymer comprises additives.” Therefore, applicant’s arguments are not commensurate with the scope of the claims.  
Applicant is further reminded that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  An additive which is adhered to a thermoplastic polymer therefore reads on a thermoplastic polymer comprising an additive.
Applicant argues that Hosoya fails to disclose how one in the art may achieve a bimodal pore structure in the column of Fee.  Applicant argues that Hosoya teaches the use of a porogen to form the 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Fee already discloses methods for the formation of a 3D printed column with fine control over the column packing morphology.  Hosoya is merely cited to establish that a bimodal pore structure is desirable and frequently used in chromatographic media.   It would have been obvious to select such a pore structure for the column of Fee since doing so will be expected to provide superior separation capacity and since Fee suggests that the 3D printing method may be used to form precise, controlled geometry within the moulding.
Applicant argues that the disclosures of Petro relate to the unique system disclosed by the reference and do not provide any suggestion as to what operating temperature may be suitable if one were to use the column of Fee instead.  
This argument is not persuasive as Petro teaches that the higher temperature separations may be suitable for a wide variety of chromatographic media, including monolithic stationary phases ([0052]).  Materials should be selected based on their ability to withstand higher temperatures, such as PEEK ([0061]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777